acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum tl-n-6671-97 date apr to district_counsel new england sca released from assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the andover service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether two unmarried individuals each living with their own dependent_children in a shared dwelling can each claim head_of_household filing_status what expenses should be considered in determining whether each taxpayer furnished more than one-half the cost of maintaining a household what constitutes acceptable verification of expenses for the cost of maintaining a household conclusion the determination of whether two unmarried individuals each living with their own dependent_children in a shared dwelling may each claim head_of_household filing_status is not a matter simply determined by physical boundaries but by all the facts of a case sec_1_2-2 of the income_tax regulations details the expenses that should be considered in determining whether a taxpayer has furnished more than one-half the cost of maintaining a household such expenses include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises the cost of maintaining a household under sec_2 of the internal_revenue_code does not include the cost of clothing education medical treatment vacations life_insurance and transportation or any amount which represents the value of services rendered in the household by the taxpayer or by a person qualifying the taxpayer as a head_of_household acceptable verification of expenses for the cost of maintaining a household includes cancelled checks and receipts for the expenses such as taxes interest rent utilities repairs insurance and food consumed on the premises records to show who paid or contributed toward the payment of the expenses and the amount contributed by each person involved and amounts received from governmental agencies such as rent subsidies facts taxpayers x and y are single parents each with their own dependent_children who share a dwelling neither x nor y is a surviving_spouse or a nonresident_alien the kitchen and other living areas are common areas but the adults have their own bedrooms x and y each claimed head_of_household filing_status relying on the case of estate of fleming v commissioner 33_tcm_619 acq aod lexi sec_65 x itemized his deductions while y took the standard_deduction for herself x and y maintain joint accounts from which they paid household bills as in the fleming case x paid over one-half of the expenses attributable to himself and his dependent_children y also paid over one-half the expenses attributable to herself and her dependent_children background discussion sec_1 of the internal_revenue_code provides for slightly lower tax_rates for heads of households than the rates for single individuals or married individuals filing separately a taxpayer who qualifies as a head_of_household may use the sec_1 tax_rate schedule which contains rates that fall between the rates payable by single individuals and those payable by married individuals filing joint returns sec_2 generally provides that an individual shall be considered a head_of_household if the individual is not married at the close of the taxable year1 is not a surviving_spouse as defined in sec_2 maintains as his or her home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a qualified dependent as defined in sec_2 or maintains a household which constitutes for the taxable_year the principal_place_of_abode of the individual's father or mother if the individual is entitled to a sec_151 dependency_exemption for the parent furnishes more than one-half the cost of maintaining the household during the taxable_year and is not a nonresident_alien under the facts at issue we will assume that taxpayers x and y each clearly fulfill the above-mentioned first second and fifth requirements of sec_2 therefore this guidance will focus on the third and fourth requirements of sec_2 to determine whether taxpayers x and y can each be considered as maintaining and furnishing more than one-half the costs of a separate household sec_2 of the code in pertinent part provides that a taxpayer who is not married at the close of the taxable_year can qualify for head_of_household filing_status by maintaining as his home a household which is for more than half of the taxable_year the principal_place_of_abode of a child sec_1_2-2 of the regulations provides in pertinent part the following parameters for what constitutes maintaining a household in order for a taxpayer to be considered as maintaining a household by reason of an individual described in a or b of this section eg taxpayer x and y's children the household must actually constitute the home of the taxpayer for the taxable_year a physical change in the location of such home will not prevent a taxpayer from qualifying as a head_of_household such home must also constitute the principal_place_of_abode of at least one of the persons specified in such paragraph a or b of this section sec_1_2-2 details the expenses that should be considered in determining whether a taxpayer has furnished more than one-half the cost of maintaining a household as follows a taxpayer shall be considered as maintaining a household only if he pays more than one-half the cost thereof for his taxable_year the cost of however sec_2 provides that certain married individuals living apart from their spouses may qualify for head_of_household status if they satisfy certain conditions under sec_7703 maintaining a household shall be the expenses_incurred for the mutual benefit of the occupants thereof by reason of its operation as the principal_place_of_abode of such occupants for such taxable_year the cost of maintaining a household shall not include expenses otherwise incurred the expenses of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises such expenses do not include the cost of clothing education medical treatment vacations life_insurance and transportation in addition the cost of maintaining a household shall not include any amount which represents the value of services rendered in the household by the taxpayer or by a person qualifying the taxpayer as a head_of_household or as a surviving_spouse in the estate of fleming case the tax_court specifically addressed the issue of whether two individuals each with their own children who share a dwelling can each be considered to maintain a separate household for tax purposes estate of fleming t c m pincite during the years involved a residence constituted the principal_place_of_abode of petitioner-decedent hereinafter decedent jean foster fleming decedent’s unmarried daughter jean f fleming jean decedent’s married daughter louise fleming mercke decedent’s son-in-law evans mercke and three of decedent’s grandchildren the three mercke children the merckes contributed two-thirds of the total cost for food consumed on the premises utilities and servant hire used by both the merckes and the flemings and the flemings contributed one-third the merckes and flemings each contributed fifty percent of the total cost for residence maintenance_expenses consisting of mortgage interest property taxes upkeep and repairs property insurance replacement costs and yard care although decedent contributed more than fifty percent of the household expenses jointly contributed by her and jean she did not contribute more than fifty percent of the expenses relating to the residence id pincite the family residence occupied by the merckes and flemings contained four levels the first level consisted of a game room recreation room two garages for four cars kitchenette storage room utility room workshop and patio the second level consisted of a bedroom sitting room office bath and one-half storage rooms laundry servants’ living room servants’ bath and servants’ bedroom decedent and jean were the principal occupiers of the second level’s bedroom sitting room office and bath the third level consisted of an entrance hall living room family room sun room dining room kitchen pantry and bar the fourth level consisted of four bedrooms office three baths and storage rooms this fourth level was principally occupied by the merckes the first level a portion of the second level and the third level were common areas shared by all seven family members in addition all seven family members had free access to all portions of all four levels the merckes and flemings also shared a common dinner table and took their meals together as one family id the service contended that the house constituted only one household and being only one household the petitioner had failed to prove that she furnished more than one-half the cost of maintaining such household however petitioner successfully argued that the house contained two households one of which consisted of the decedent and jean id pincite the tax_court stated that the extent of a household is not determined solely by physical or tangible boundaries but by all the facts of the case id see also 51_tc_520 aff’d 422_f2d_873 9th cir acq c b xvi 158_fsupp_745 d s d the tax_court also found that it would be an elevation of form over substance to say only one household existed simply because only one building was involved and certain areas were used in common id pincite the court found that separate households were intended and resulted accordingly the court held that decedent qualified as a head_of_household id in jackson v commissioner 71_tcm_2022 the tax_court also considered the issue of whether petitioner who during the year at issue was unmarried and resided in a two-bedroom apartment with jewel m cleckley two of ms cleckley’s children and petitioner’s daughter fatimah born to ms cleckley and petitioner was entitled to claim head_of_household filing_status id pincite in jackson petitioner testified that he paid dollar_figure per month in cash to ms cleckley pursuant to an oral leasing agreement between petitioner and ms cleckley for himself and fatimah for the exclusive use of one room of an apartment owned by ms cleckely in addition to the dollar_figure per month petitioner testified he paid everything towards his daughter’s clothing food and medical insurance however other than petitioner’s testimony petitioner presented no evidence of the amounts expended id petitioner contended that the room he rented in ms cleckley’s apartment constituted a household he also stated that he could not use the telephone or kitchen without permission id pincite other than the dollar_figure per month allegedly paid petitioner incurred no additional expenditures_for utilities repairs or any other household expenses id the service contended that petitioner failed to satisfy the head_of_household filing_requirements the service acquiesced with the decision as the court’s findings are not without support in the record and cannot be considered clearly erroneous aod lexi sec_65 the tax_court found that petitioner bears the burden of proving that respondent’s determination is incorrect the court is not bound to accept the unverified undocumented testimony of petitioner and a taxpayer is required to substantiate the amounts claimed as deductions credits etc by maintaining the records needed to establish such entitlement id pincite5 specifically the tax_court found that petitioner failed to prove that he paid dollar_figure a month or if paid that it constituted more than half the cost of maintaining a household as his home the tax_court was unconvinced that petitioner provided more than half of the cost of maintaining a principal_place_of_abode for his daughter given that ms cleckley apparently paid all expenses of maintaining the household to which petitioner allegedly contributed only dollar_figure per month the tax_court found that the one room allegedly lived in by petitioner and fatimah in the two-bedroom apartment owned by fatimah’s mother without use of a kitchen or telephone does not constitute a separate household id taxpayers x and y’s head_of_household status as the above two cases demonstrate the determination of whether taxpayers x and y may each claim head_of_household filing_status is not a matter simply determined by physical boundaries but by all the facts of the case given the fact- specific nature of this determination and that neither x nor y is married a surviving_spouse or a nonresident_alien the first issue to determine is whether each x and y is maintaining a household by reason of his her children under the facts presented the shared dwelling constitutes the home of x and y for the taxable_year and the principal_place_of_abode of x and y’s children the kitchen and other living areas are common areas but the adults have their own bedrooms x and y’s children share a room however other facts are necessary to establish whether x and y conduct themselves as separate households or one household pursuant to sec_1_2-2 in order for x and y to be considered as maintaining a household by reason of their children the household must actually constitute the home of x and y for the taxable_year a physical change in the location of such home will not prevent x and y from qualifying as a head_of_household such home must also constitute the principal_place_of_abode of at least one of x's children and one of y's children see also 721_f2d_873 2d cir cert_denied 467_us_1214 denying head_of_household status to husband living with estranged spouse pursuant to a written_separation_agreement providing for mutual exclusivity of room use in addition as in estate of fleming the service may consider whether each family acts independently of each other in matters not related to the house for example in estate of fleming the tax_court considered the following facts to determine that separate households existed each family maintained and paid for a separate telephone each family gave christmas presents christmas cards wedding gifts and charitable_contributions independently of the other estate of fleming t c m pincite the tax_court found that while the use of shared areas is a factor it is not determinative id taxpayers may argue that in the case of multi-family dwellings the standard set forth in sec_1 44a-1 d that separate families are treated as separate households should also be used for purposes of head_of_household filing_status under sec_2 under sec_44a redesignated as sec_21 for tax years beginning after date a credit for certain child care expenses is allowed for individuals who maintain a household that includes one or more qualifying individuals with respect to multi- family dwellings sec_1 44a-1 d provides that if two or more families occupy living quarters in common each of the families is treated as constituting a separate household while the term household is used in both sec_2 and 44a in similar contexts the standard set forth in sec_1 44a-1 d does not control the determination of whether two or more families should be treated as separate households under sec_2 first sec_1_44-1 specifically provides that the separate family separate household rule applies solely for purposes of sec_44a and sec_1 44a-1 of the regulations further it is clear from the cases discussed above that contrary to the standard set forth in sec_1 44a-1 d all of the relevant facts and circumstances must be considered in determining whether for purposes of using head_of_household filing_status under sec_2 two or more families occupying common living quarters maintain separate households sec_1 44a-1 d expenses for household and dependent care services necessary for gainful employment provides in pertinent part as follows solely families two or more for purposes of sec_44a and this section if two or more families occupy living quarters in common each of the families is treated as constituting a separate household and the taxpayer who provides more than one-half of the costs of maintaining such a separate household is treated as maintaining that household thus for example if two unrelated taxpayers each with children occupy living quarters in common and each taxpayer pays more than one-half of the household costs incurred by each respective family each taxpayer will be treated as maintaining a separate household assuming that the facts show that two separate households are intended to occupy the shared dwelling then x needs to show that x contributed over one-half the household expenses jointly contributed by x and x’s children and y has to show that y contributed over one-half the household expenses jointly contributed by y and y’s children x does not need to show that x contributed over one-half of the total expenses of maintaining the shared dwelling and y does not need to show that y contributed over one-half of the total expenses of maintaining the shared dwelling the cost of maintaining a household is the expenses_incurred for the mutual benefit of the occupants thereof by reason of its operation as the principal_place_of_abode of such occupants for such taxable_year sec_1_2-2 the expenses of maintaining a household for x and y include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises such expenses do not include the cost of clothing education medical treatment vacations life_insurance and transportation in addition the cost of maintaining a household does not include any amount which represents the value of services rendered in the household by the taxpayer or by a person qualifying the taxpayer as a head_of_household or as a surviving_spouse acceptable verification of expenses for the cost of maintaining a household includes cancelled checks and receipts for the expenses such as taxes interest rent utilities repairs insurance and food consumed on the premises records to show who paid or contributed toward the payment of the expenses and the amount contributed by each person involved and amounts received from governmental agencies such as rent subsidies see eg irm exhibit irm exhibit if you have any questions regarding this memorandum please contact john moran at jody j brewster assistant chief_counsel income_tax accounting by s stephen toomey acting assistant to chief branch
